Raleigh J. Larry v. State












 


IN THE
TENTH COURT OF APPEALS
 

No. 10-01-349-CR

     RALEIGH J. LARRY,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 337th District Court
Harris County, Texas
Trial Court # 866,659
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Raleigh J. Larry pleaded guilty without the benefit of a plea recommendation to the offense
of aggravated robbery.  Following a punishment hearing, the court sentenced him to seven years’
confinement, and he appealed.  
      Larry has now filed a motion to dismiss his appeal.  Rule of Appellate Procedure 42.2(a)
provides:
At any time before the appellate court's decision, the appellate court may dismiss the
appeal if the party that appealed withdraws its notice of appeal—by filing a written
withdrawal in duplicate with the appellate clerk, who must immediately send the duplicate
copy to the trial court clerk.  An appellant must personally sign the written withdrawal.

Tex. R. App. P. 42.2(a).
      We have not issued a decision in this appeal.  Larry personally signed the motion.  The Clerk
of this Court has sent a duplicate copy to the trial court clerk.  See id.; McClain v. State, 17
S.W.3d 310, 311 (Tex. App.—Waco 2000, no pet.) (per curiam).  Accordingly, Larry’s appeal
is dismissed.
                                                                   PER CURIAM
Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed March 6, 2002
Do not publish
[CR25]